TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 29, 2018



                                      NO. 03-18-00049-CV


                           End Op, L.P. and Lost Pines Groundwater
                               Conservation District, Appellants

                                                  v.

                      Andrew Meyer, Bette Brown, Darwyn Hanna, and
                          Environmental Stewardship, Appellees


           APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
              VACATED IN PART; REVERSED AND RENDERED IN PART—
                        OPINION BY CHIEF JUSTICE ROSE
                 CONCURRING OPINION BY JUSTICE PEMBERTON



This is an appeal from the final judgment signed by the district court on January 4, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that the district court lacked

jurisdiction over the subject matter of this dispute. Therefore, the Court reverses the district

court’s holding regarding jurisdiction and vacates the remainder of the district court’s final

judgment. The Court renders judgment dismissing the case. The appellee shall pay all costs

relating to this appeal, both in this Court and in the court below.